DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
2.	Receipt of Applicant’s Preliminary Amendment filed on 01/04/2021 is acknowledged.  The preliminary amendment includes the cancellation of claims 1-76, and the addition of claims 77-96.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 01/08/2021 and 01/08/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,330,167, U.S. Patent 10,387,470, and U.S. Patent 10,853,401 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 77-96 are allowed and renumbered as claims 1-20.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of accessing a corpus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: apply, via the at least one processor, one or more queries to machine readable text, wherein the one or more queries having been automatically generated from a corpus that is comprised of one or more documents having one or more document labels indicative of one or more services offered by one or more merchants, wherein at least one query of the one or more queries is based on one or more extracted features and the one or more documents, and wherein the at least one query is associated with an automatically generated precision score calculated based on a number of true positive documents returned by the at least one query divided by a total number of documents returned, assign, via the at least one processor, one or more labels to the machine readable text based on results of an application of the one or more queries to the machine readable text, and generate, via the at least one processor, the service taxonomy for the geographical region based on the one or more labels assigned to the machine readable text that is related the one or more merchants in the geographical region, as recited in independent claims 77, 84, and 91.
Specifically, while the prior art (See Li, Chidlovskii for example) generally teaches the well-known concept of classifying unlabeled text, and Nie teaches queries with generic precision scores, the detailed claim language directed towards the use of automatically generated queries based on precision score(s) determined from the number of 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 78-83, 85-90, and 92-96 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0327260 issued to Li et al. on 31 December 2009.  The subject matter disclosed therein is pertinent to that of claims 77-96 (e.g., classifying text via labels).
U.S. PGPUB 2011/0106732 issued to Chidlovskii on 05 May 2011.  The subject matter disclosed therein is pertinent to that of claims 77-96 (e.g., classifying text via labels).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 07, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168